Exhibit 10.7

 

AKOUSTIS TECHNOLOGIES, INC.

2016 STOCK INCENTIVE PLAN

 

Director Nonqualified Stock Option Agreement

 

THIS AGREEMENT (together with Schedule A attached hereto, the “Agreement”),
effective as of the date specified as the “Grant Date” on Schedule A attached
hereto, is between AKOUSTIS TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), and a Director of the Company or an Affiliate, as identified on
Schedule A attached hereto (the “Participant”).

 

R E C I T A L S :

 

In furtherance of the purposes of the Akoustis Technologies, Inc. 2016 Stock
Incentive Plan, as it may be hereafter amended and/or restated (the “Plan”), and
in consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Participant hereby agree as follows:

 

1.                  Incorporation of Plan. The rights and duties of the Company
and the Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which has been made available
to the Participant and the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in this Agreement and those
of the Plan, the provisions of the Plan shall govern, unless the Administrator
determines otherwise. The terms of this Agreement shall not be deemed to be in
conflict or inconsistent with the Plan merely because they impose greater or
additional restrictions, obligations or duties, or if this Agreement provides
that the Agreement terms apply notwithstanding the provisions to the contrary in
the Plan. Unless otherwise defined herein, capitalized terms in this Agreement
shall have the same definitions as set forth in the Plan.

 

2.                  Grant of Option; Term of Option. The Company hereby grants
to the Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his or her service to the Company, and not in lieu
of any salary or other compensation for his or her services, the right and
option (the “Option”) to purchase all or any part of such aggregate number of
shares (the “Shares”) of common stock of the Company, $0.001 par value (the
“Common Stock”), at a purchase price (the “Exercise Price”) as specified on
Schedule A, attached hereto, and subject to such other terms and conditions as
may be stated herein or in the Plan or on Schedule A. The Participant expressly
acknowledges that the terms of Schedule A shall be incorporated herein by
reference and shall constitute part of this Agreement. The Company and the
Participant further acknowledge and agree that the signatures of the Company and
the Participant on the Grant Notice contained in Schedule A shall constitute
their acceptance of all of the terms of the Plan and this Agreement and their
agreement to be bound by the terms of the Plan and this Agreement. The Option
shall be designated as a Nonqualified Option. Except as otherwise provided in
the Plan or this Agreement, this Option shall expire if not exercised in full by
the Expiration Date specified on Schedule A.

 

3.                  Exercise of Option.

 

(a)                Subject to the terms of the Plan and this Agreement, the
Option shall vest and become exercisable on the date or dates, and subject to
such conditions, as are set forth on Schedule A.

 



 

 

 

(b)                To the extent that the Option is exercisable but is not
exercised, the Option shall accumulate and be exercisable by the Participant in
whole or in part at any time prior to expiration of the Option, subject to the
terms of the Plan and this Agreement. The Participant expressly acknowledges
that the Option shall vest and be exercisable only upon such terms and
conditions as are provided in this Agreement (including the terms set forth in
Schedule A) and the Plan. Upon the exercise of the Option in whole or in part,
payment of the Exercise Price in accordance with the provisions of the Plan and
this Agreement and satisfaction of such other conditions as may be established
by the Administrator, the Company shall, as soon thereafter as practicable,
deliver to the Participant a certificate or certificates (or, in the case of
uncertificated shares, other written notice of ownership in accordance with
Applicable Law) for the Shares purchased. Payment of the Exercise Price may be
made in the form of cash or cash equivalent; and, except where prohibited by the
Administrator or Applicable Law (and subject to such terms and conditions as may
be established by the Administrator), payment may also be made (i) by delivery
(by either actual delivery or attestation) of shares of Common Stock owned by
the Participant for such time period, if any, as may be determined by the
Administrator; (ii) by shares of Common Stock withheld upon exercise; (iii) so
long as a Public Market exists at the time of exercise of the Option, by
delivery of written notice of exercise to the Company and delivery to a broker
of written notice of exercise and irrevocable instructions to promptly deliver
to the Company the amount of sale or loan proceeds to pay the Exercise Price;
(iv) by such other payment methods as may be approved by the Administrator and
which are acceptable under Applicable Law; and/or (v) by any combination of the
foregoing methods. Shares delivered or withheld in payment on the exercise of
the Option shall be valued at their Fair Market Value on the date of exercise,
as determined by the Administrator or its designee in accordance with the terms
of the Plan.

 

4.                  Termination of Service. Unless otherwise provided in this
Agreement or the Plan, any portion of the Option that remains unvested as of the
Participant’s Termination Date shall terminate immediately. Notwithstanding the
foregoing, if the service of the Participant shall be terminated for any reason
(excluding termination for Cause) within the thirty (30) days prior to the date
that the Option would have vested and all or any part of the Option has not
vested or been earned pursuant to the terms of the Plan and this Agreement, the
Option shall not terminate but it shall continue to vest (to the extent
permitted under Code Section 409A) as provided in Schedule A attached hereto
notwithstanding the termination of service.

 

The service relationship of the Participant shall be treated as continuing
intact for any period that the Participant is on military or sick leave or other
bona fide leave of absence, provided that the period of such leave does not
exceed three months, or, if longer, as long as the Participant’s right to
service is guaranteed either by statute or by contract. The service relationship
of the Participant shall also be treated as continuing intact while the
Participant is not in active service because of Disability. The Administrator
shall have the sole authority to determine whether the Participant is disabled
under the Plan and, if applicable, the Participant’s Termination Date.

 

To the extent the Option is vested at the time of the Participant’s termination,
the Option shall terminate, to the extent not previously exercised, upon the
occurrence of the first of the following events:

 

(a)                The Expiration Date.

 

(b)                If the Participant’s termination is due to Cause, the
Termination Date.

 

(c)                If the Participant’s termination is due to death, the close
of the period of twelve (12) months from the Termination Date. The Option shall
be exercisable by such person or persons as shall have acquired the right to
exercise the Option by will or the laws of intestate succession.

 

(d)                If the Participant’s termination is due to Disability, the
close of the period of twelve (12) months from the Termination Date.

 

(e)                If the Participant’s termination is due to a reason other
than Cause, death or Disability, the close of the period of 90 days next
succeeding the Termination Date.

 



2 

 

 

5.                  No Right of Continued Employment or Service; Forfeiture of
Option; No Right to Future Awards. Neither the Plan, this Agreement, the grant
of the Option, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employ or service of the Company or an
Affiliate as an Employee, Director or Consultant, as the case may be, or
interfere in any way with the right of the Company or an Affiliate to terminate
the Participant’s employment or service at any time. Except as otherwise
provided in the Plan or this Agreement, all rights of the Participant with
respect to the Option shall terminate upon termination of the Participant’s
service. The Participant acknowledges and agrees that the Company has no
obligation to advise the participant of the expiration of the Option. The grant
of the Option does not create any obligation to grant further awards. For
purposes of this Agreement, references to “employment” or similar terms shall
include references to service unless the Administrator determines otherwise.

 

6.                  Effect of Change of Control. Notwithstanding the provisions
of Section 3, in the event of a Change of Control, the Option shall, to the
extent not then vested or previously forfeited or cancelled, become vested if
and to the extent provided below:

 

(a)                To the extent that the successor or surviving company in the
Change of Control event does not assume or substitute for the Option (or in
which the Company is the ultimate parent corporation and does not continue the
Option) on substantially similar terms or with substantially equivalent economic
benefits (as determined by the Administrator) as an Option outstanding under the
Plan immediately prior to the Change of Control event, the Option shall become
fully vested and exercisable as of the date of the Change of Control.

 

(b)               Further, in the event that the Option is substituted, assumed
or continued as provided in Section 6(a) herein, the Option shall nonetheless
become vested and exercisable in full if the Participant’s service is terminated
by the Company or an Affiliate (or any successor thereto) not for Cause or by
the Participant for Good Reason within two years after the effective date of a
Change of Control. The Administrator shall have sole discretion to determine the
basis for the Participant’s termination of service, including whether such
termination is for Good Reason.

 

(c)                Notwithstanding Sections 6(a) and (b), in the event that the
Participant has entered into an agreement, plan or policy as of the effective
date of the Plan, the Participant shall be entitled to the greater of the
benefits provided upon a change of control of the Company under the Plan or the
respective agreement or other arrangement as in effect on the Plan effective
date, and such agreement or arrangement shall not be construed to reduce in any
way the benefits otherwise provided upon a Change of Control.

 

7.                  Nontransferability of Option. This Option shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession, except for transfers if and to the
extent permitted by the Administrator in a manner consistent with the
registration provisions of the Securities Act of 1933, as amended (the
“Securities Act”). Except as may be permitted by the preceding sentences, this
Option shall be exercisable during the Participant’s lifetime only by him or her
or by his or her guardian or legal representative. The designation of a
beneficiary in accordance with the Plan does not constitute a transfer.

 

8.                  Superseding Agreement; Binding Effect. This Agreement
supersedes any statements, representations or agreements of the Company with
respect to the grant of the Option, any other equity-based awards or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements. This Agreement does not
supersede or amend any existing confidentiality agreement, non-solicitation
agreement, non-competition agreement, employment agreement or any other similar
agreement between the Participant and the Company, including, but not limited
to, any restrictive covenants contained in such agreements. This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective executors, administrators, heirs, successors and assigns.

 



3 

 

 

9.                  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflict of laws provisions of any state, and in accordance with
applicable federal laws of the United States.

 

10.                Amendment and Termination; Waiver. This Agreement may be
amended, altered, suspended and/or terminated as provided in the Plan. Without
limiting the effect of the foregoing, (a) the Administrator shall have
unilateral authority to amend the Plan and this Agreement (without Participant
consent) to the extent necessary to comply with Applicable Law or changes to
Applicable Law (including but in no way limited to Code Section 409A, Code
Section 422 and federal securities laws), and (b) the Administrator also shall
have the unilateral authority to make adjustments to the terms and conditions of
the Option in recognition of unusual or nonrecurring events affecting the
Company or any Affiliate, or the financial statements of the Company or any
Affiliate, or of changes in Applicable Law, or accounting principles, if the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or necessary or appropriate to comply with
applicable accounting principles or Applicable Law. The waiver by the Company of
a breach of any provision of this Agreement by the Participant shall not operate
or be construed as a waiver of any subsequent breach by the Participant.

 

11.                No Rights as Stockholders. The Participant and his or her
legal representatives, legatees, distributees or transferees shall not be deemed
to be the holder of any Shares subject to the Option and shall not have any
rights of a stockholder unless and until certificates for such Shares have been
issued and delivered to him or her or them (or, in the case of uncertificated
shares, other written evidence of ownership in accordance with Applicable Law
shall have been provided).

 

12.                Withholding; Tax Matters.

 

(a)                The Participant acknowledges that the Company shall require
the Participant to pay the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Option and delivery of
the Shares or any other benefit, to satisfy such obligations. Notwithstanding
the foregoing, the Administrator may in its discretion establish procedures to
require or permit the Participant to satisfy such obligations in whole or in
part, and any local, state, federal, foreign or other income tax obligation
relating to the Option, by delivery to the Company of shares of Common Stock
held by the Participant (which are fully vested and not subject to any pledge or
other security interest) and/or by the Company withholding shares of Common
Stock from the Shares to which the Participant is otherwise entitled. The number
of Shares to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld is determined as nearly equal as possible to, but
not exceeding (unless otherwise permitted by the Administrator in a manner in
accordance with Applicable Law and applicable accounting principles), the amount
of such obligations being satisfied. Such withholding obligations shall be
subject to such terms and procedures as may be established by the Administrator.

 

(b)                The Participant acknowledges that he or she is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with the Option (including but not limited to any taxes
arising under Code Section 409A), and the Company shall not have any obligation
to indemnify or otherwise hold the Participant harmless from any or all such
taxes. The Participant further acknowledges that the Company has made no
warranties or representations to the Participant with respect to the tax
consequences (including, but not limited to, income tax consequences) related to
the transactions contemplated by this Agreement, and the Participant is in no
manner relying on the Company or its representatives for an assessment of such
tax consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant of the Option and/or the acquisition or disposition
of the Shares or any other benefit related to the Option and that the
Participant has been advised that he or she should consult with his or her own
attorney, accountant and/or tax advisor regarding the decision to enter into
this Agreement and the consequences thereof. The Participant also acknowledges
that the Company has no responsibility to take or refrain from taking any
actions in order to achieve a certain tax result for the Participant.

 



4 

 

 

13.                Administration. The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan, including, but not
limited to, the sole authority to determine whether and to what degree the
Option has vested. Any interpretation of this Agreement by the Administrator and
any decision made by it with respect to this Agreement are final and binding.

 

14.                Notices. Except as may be otherwise provided by the Plan or
determined by the Administrator, any written notices provided for in this
Agreement or the Plan shall be in writing and shall be deemed sufficiently given
if either hand delivered or if sent by fax or overnight courier, or by postage
paid first class mail. Notices sent by mail shall be deemed received three
business days after mailed but in no event later than the date of actual
receipt. Notices shall be directed, if to the Participant, at the Participant’s
address indicated on Schedule A (or such other address as may be designated by
the Participant in a manner acceptable to the Administrator), or, if to the
Company, at the Company’s principal office, attention Chief Financial Officer,
Akoustis Technologies, Inc. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator.

 

15.                Severability. If any provision of this Agreement is held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Agreement (which shall be construed or deemed
amended to conform to Applicable Law), and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

16.                Restrictions on Option and Shares. The Company may impose
such restrictions on the Option and the Shares or other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws or other laws
applicable to such Option or Shares. Notwithstanding any other provision in the
Plan or this Agreement to the contrary, the Company shall not be obligated to
issue, deliver or transfer shares of Common Stock, to make any other
distribution of benefits, or to take any other action, unless such delivery,
distribution or action is in compliance with Applicable Law (including but not
limited to the requirements of the Securities Act). The Company is under no
obligation to register the Shares with the Securities and Exchange Commission or
to effect compliance with the exemption, registration, qualification or listing
requirements of any state or foreign securities laws, stock exchange or similar
organization, and the Company shall have no liability for any inability or
failure to do so. The Company may cause a restrictive legend or legends to be
placed on any certificate for Shares issued pursuant to the exercise of the
Option in such form as may be prescribed from time to time by Applicable Law or
as may be advised by legal counsel.

 

17.                Rules of Construction. Headings are given to the sections of
this Agreement solely as a convenience to facilitate reference. The reference to
any statute, regulation or other provision of law shall (unless the
Administrator determines otherwise) be construed to refer to any amendment to or
successor of such provision of law.

 

18.                Right of Offset. Notwithstanding any other provision of the
Plan or this Agreement, the Company may at any time (subject to any Code Section
409A considerations), reduce the amount of any payment or benefit otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to or on behalf of the Company or an Affiliate that is or
becomes due and payable, and, by entering into this Agreement, the Participant
shall be deemed to have consented to such reduction.

 

19.                Effect of Certain Changes in Status. Notwithstanding the
other terms of the Plan or this Agreement, the Administrator has discretion to
determine (taking into account any Code Section 409A considerations), at the
time of grant of the Option or at any time thereafter, the effect, if any, on
the Option (including but not limited to modifying the vesting and/or
exercisability of the Option) if the Participant’s status as an Director changes
or if other similar changes in the nature or scope of the Participant’s service
occur.

 



5 

 

 

20.                Compliance with Recoupment, Ownership and Other Policies or
Agreements. Without limiting the terms of the Plan and as a condition to
receiving this Option or any benefit thereunder, the Participant agrees that he
or she shall abide by all provisions of any equity retention policy, stock
ownership guidelines, compensation recovery policy and/or other policies adopted
by the Company or an Affiliate, each as in effect from time to time and to the
extent applicable the Participant. In addition, the Participant shall be subject
to such compensation recovery, recoupment, forfeiture or other similar
provisions as may apply to him or her under Applicable Law.

 

21.                Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

 

[Signatures follow on Schedule A/Grant Notice.]

 

6 

 

 

AKOUSTIS TECHNOLOGIES, INC.

2016 STOCK INCENTIVE PLAN

 

Director Nonqualified Stock Option Agreement

 

Schedule A/Grant Notice

 

1.       Pursuant to the terms and conditions of the Company’s 2016 Stock
Incentive Plan, as it may be hereafter amended (the “Plan”), you (the
“Participant”) have been granted an option (the “Option”) to purchase ________
shares (the “Shares”) of the Company’s Common Stock as outlined below.

 

Name of Participant:       Address:               Grant Date:   , 20          
Number of Shares Subject to Option:               Exercise Price: $            
Type of Option: ☑ Nonqualified Option             Expiration Date (Last day of
Option Period):   , 20    

 



Vesting Schedule/Conditions:   Option shall vest on the first anniversary of the
Grant Date, subject to continued service as a Director through such date (except
as provided in Section 4 of the Director Nonqualified Stock Option Agreement)



 

2.       By my signature below, I, the Participant, hereby acknowledge receipt
of this Grant Notice and the Option Agreement (the “Agreement”) dated __________
___, 20__, between the Participant and Akoustis Technologies, Inc. (the
“Company”) which is attached to this Grant Notice. I understand that the Grant
Notice and other provisions of Schedule A herein are incorporated by reference
into the Agreement and constitute a part of the Agreement. By my signature
below, I further agree to be bound by the terms of the Plan and the Agreement,
including but not limited to the terms of this Grant Notice and the other
provisions of Schedule A contained herein. The Company reserves the right to
treat the Option and the Agreement as cancelled, void and of no effect if the
Participant fails to return a signed copy of the Grant Notice within 30 days of
grant date stated above.

 

Signature:     Date:               Participant             Agreed to by:

 

  AKOUSTIS TECHNOLOGIES, INC.        By:       [Name]
[Title]

 



Attest:       [Name]
[Title]  

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form and return to Akoustis
Technologies, Inc., Attention Chief Financial Officer. Please retain a copy of
the Agreement, including a signed copy of this Grant Notice, for your files.

 

Schedule A-1 

 